      Case 1:17-cv-00859-WHA-CSC Document 86 Filed 03/17/21 Page 1 of 1




                      IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

ANDREA D. FLAGG,                           )
                                           )
                Plaintiff,                 )
                                           )
       v.                                  )   CASE NO. 1:17-CV-859-WHA-CSC
                                           )              (WO)
                                           )
K. MOORE, et al.,                          )
                                           )
            Defendants.                    )

                                      ORDER

       On March 17, 2021, the Plaintiff filed a second Motion for Extension of Time to

File Objections to the January 25, 2021 Recommendation of the Magistrate Judge. (Doc.

85). Upon consideration of the Motion which seeks an additional thirty days to file

objections due to the Plaintiff’s quarantine for a positive COVID test, it is

       ORDERED that:

   (1) Plaintiff’s Motion (Doc. 85) is GRANTED;

   (2) Plaintiff is GRANTED an extension from March 12, 2021 to and including April

       12, 2021 to file his objections.

   The Clerk is DIRECTED to send a copy of this Order to Plaintiff at the Draper

   Correctional Facility and Houston County Jail.

       DONE this 17th day of March, 2021.



                              /s/ Charles S. Coody
                             UNITED STATES MAGISTRATE JUDGE
